


EXHIBIT 10.1

[Geron Letterhead]

September 24, 2013

Melissa A. Behrs
[Home Address]

     RE:   First Amendment to Employment Agreement

Dear Melissa:

By this First Amendment to your Employment Agreement (the “First Amendment”),
you and the Company agree to amend your Employment Agreement, dated January 31,
2013 (the “Agreement”), by deleting Section 3.2 of the Agreement in its entirety
and replacing it with the following:

     “3.2 Bonus. Executive shall be eligible to earn, for each fiscal year of
the Company ending during Executive’s employment with the Company, an annual
discretionary cash bonus (an “Annual Bonus”) targeted at forty percent (40%) of
Executive’s Base Salary. If the Company determines, in it reasonable discretion,
that Executive has engaged in any misconduct intended to affect the payment of
his/her Annual Bonus, or has otherwise engaged in any act or omission that would
constitute Cause for termination of employment, as defined by Section 1.2 of the
Agreement, Executive will automatically and immediately forfeit his/her entire
Annual Bonus. If the Annual Bonus has already been paid to Executive, such
Annual Bonus will be deemed unearned, and the Company shall have the right to
recover the entire amount of the Annual Bonus paid to Executive for the calendar
year(s) in which such misconduct or other act or omission constituting Cause
occurred. Without limiting the foregoing, any such misconduct or other act or
omission constituting Cause will subject Executive to disciplinary action up to
and including termination of employment. In addition, any Annual Bonus paid to
Executive for the calendar year(s) in which such misconduct or other Cause
occurred is subject to recoupment in accordance with The Dodd–Frank Wall Street
Reform and Consumer Protection Act and any implementing regulations, any other
clawback policy adopted by the Company and any compensation recovery policy
otherwise required by applicable laws, regulations or statutes. Recovery by the
Company of an Annual Bonus in accordance with this Section shall not constitute
an event giving rise to a right by Executive to voluntarily terminate his/her
employment for cause based on such recovery by Company, nor shall it constitute
“constructive termination”, or any similar term or circumstance under the
Agreement or any other plan or agreement with the Company.”

--------------------------------------------------------------------------------




In consideration for your execution of this First Amendment, your employment by
the Company will continue on the terms and conditions set forth in the
Agreement, as amended hereby. In addition, Section 4.1(ii)(d) of the Agreement
shall be amended by deleting the word “subsequent” and replacing it with the
phrase “other (i.e. granted prior or subsequently to the date hereof)”, such
that the amended Section shall read:

     “(d) the Option, along with any other options (i.e. granted prior or
subsequently to the date hereof) or other exercisable equity interest in the
Company held by Executive, shall remain outstanding and exercisable through the
earlier of (i) the second (2nd) anniversary of the date of termination or (ii)
the original expiration date of the option or other equity interest.”

Please sign below to indicate your agreement hereto.

Sincerely,

GERON CORPORATION   By:  /s/ John A. Scarlett September 24, 2013        John A.
Scarlett, M.D. Date      Chief Executive Officer



ACKNOWLEDGED AND AGREED TO:     Melissa Behrs     Print Name     /s/ Melissa A.
Kelly Behrs September 24, 2013 Signature  


--------------------------------------------------------------------------------